Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8, 14 and 19 are objected to because of the following informalities: 
Claim 8 recites “a urethane” in line 1 which should read “the urethane”.
Claims 14 and 19 recite “a medical device” in line 3 which should read “the medical device”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10, 12,13, and 17 are rejected under pre-AIA  35 U.S.C. 102(g) as being anticipated by Zhou et al. (US 20160296332) [hereinafter Zhou].
Regarding claim 1, Zhou discloses an expandable introducer 3 for a catheter 7 (Fig. 1; para. 0054), the expandable introducer comprising:
an elongate, tubular body (Fig. 2) extending between a proximal end 30 and a distal end (located at tip 28) along a longitudinal axis (Fig. 2; para. 0057), the elongate body comprising:

an outer layer 20;
wherein the inner layer and the outer layer form a wall structure that is configured to radially expand and contract as a medical device passes along the longitudinal axis (para. 0051);
and wherein at least one of the inner layer and the outer layer comprises an elastomer (para. 0062 and 0066).
Regarding claim 2, Zhou discloses wherein the wall structure further comprises a reinforcing strut member 22 positioned between the inner layer and the outer layer (Fig. 2; para.0057).
Regarding claim 3, Zhou discloses wherein the reinforcing strut comprises a shape memory alloy (para. 0063).
Regarding claim 4, Zhou discloses wherein the shape memory alloy is nitinol (0063).
Regarding claim 5, Zhou discloses wherein both the inner layer and the outer layer comprise an elastomer (para. 0062 and 0066).	 
Regarding claim 7, Zhou discloses wherein the elastomer is selected from the group consisting of a silicon elastomer, butadiene rubber, ethylene-propylene elastomer, ethylene-propylene-diene terpolymer elastomer, styrene butadiene styrene block polymer, urethane, ethylene propylene copolymer, ethylene propylene diene copolymer, ethylene vinyl alcohol polymer, and combinations thereof (para. 0089).
Regarding claim 8, Zhou discloses wherein the elastomer is formed from the urethane (para. 0089).
Regarding claim 10, Zhou discloses wherein the elongate, tubular body of the introducer expands and contracts between about 5 and 25 French (para. 0090 discloses that the introducer expands and contracts between 0.15 -0.4 inches or 11.43 - 30.48 French).
Regarding claim 12, Zhou discloses wherein a thickness of the wall structure is from about 25 µm to about 2500 µm (para. 0071 discloses that sheath 3 can have a total thickness of about 0.020 inches or 508 µm).
Regarding claim 13, Zhou discloses wherein a thickness of the wall structure is from about 100 µm to about 1000 µm (para. 0071 discloses that sheath 3 can have a total thickness of about 0.020 inches or 508 µm).
Regarding claim 17, Zhou discloses an expandable introducer 3 for a catheter 7 (Fig. 1; para. 0054), the expandable introducer comprising:
an elongate, tubular body (Fig. 2) extending between a proximal end 30 and a distal end (located at tip 28) along a longitudinal axis (Fig. 2; para. 0057), the elongate body comprising:
an inner layer 24;
an outer layer 20; and 
a nitinol reinforcing strut member 22 located between the inner layer and the outer layer (Fig. 2; para. 0057 and 0063);
wherein the inner layer and the outer layer form a wall structure that is configured to radially expand and contract as a medical device passes along the longitudinal axis (para. 0051);
and wherein at least one of the inner layer and the outer layer comprises an elastomer (para. 0062 and 0066).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20160296332) [hereinafter Zhou].
Regarding claims 9 and 18, although Zhou does not explicitly disclose wherein the inner layer and the outer layer are comprised of a urethane. Zhou discloses a list of all materials that make up the elastic components of the elastomeric material used to form the outer layer and the inner layer including polyurethane (para. 0089). Additionally, para. 0062 and 0065 of Zhou discloses that the soft/elastomeric portions of the inner layer are made of a similar material. Since the reference indicates that both layers can be made from similar material it would have been obvious to one of ordinary skill in the art to obtain from this teaching that the inner and outer layers can be made from the same material in order to reduce manufacturing costs. Since it would have been obvious to form the inner and outer layers . 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20160296332) [hereinafter Zhou] as applied to claim 2 above, and further in view of Lenker et al. (US 20060052750) [hereinafter Lenker].
Regarding claim 11, Zhou discloses all the limitations set forth above in claim 2, including an expandable introducer comprising an elongate, tubular body having an inner layer 24, an outer layer 20 and a reinforcing strut member 22 positioned between the inner layer and the outer layer. However, Zhou fails to disclose wherein the elongate, tubular body of the introducer is sized and configured to expand to at least about 400% .
Lenker in the same field of endeavor teaches an expandable sheath comprising an elongate, tubular body (Figs. 3A-C), wherein the elongate, tubular body of the sheath is sized and configured to expand to at least about 400% (para. 0012) for the purpose of allow the expandable sheath to pass large instruments therethrough (para. 0012).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the elongate, tubular body of the sheath to include the ability to expand about 400% in size, as taught by Lenker, in order to allow the sheath to expand to pass larger diameter instruments therethrough (para. 0012).
	

Claims 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20160296332) [hereinafter Zhou] as applied to claims 1 and 17 above, and further in view of Marchand et al. (US 8568472) [hereinafter Marchand].
Regarding claims 14-16, and 19, Zhou/Modified Zhou discloses all of the limitations set for above in claims 1 and 8 including an expandable introducer comprising an inner layer 24 and an outer 
Marchand in the same field of endeavor further teaches the inner layer 906 is formed from a laser cut tube having a plurality of slits 920 that are substantially the same size (Fig. 26E) for the purpose of allowing the tube to radially expand and contract (Fig. 26E; col. 23 lines 23-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the inner layer in Zhou/Modified Zhou to include the plurality of slits as taught by Marchand in order to provide additional expansile characteristics to the sheath/introducer (col. 23 lines 23-27).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20160296332) [hereinafter Zhou] in view of Marchand et al. (US 8568472) [hereinafter Marchand]..
Regarding claim 20, Zhou discloses an expandable introducer 3 for a catheter 7 (Fig. 1; para. 0054), the expandable introducer comprising:
an elongate, tubular body (Fig. 2) extending between a proximal end 30 and a distal end (located at tip 28) along a longitudinal axis (Fig. 2; para. 0057), the elongate body comprising:
an inner layer 24;
an outer layer 20; and 
a nitinol reinforcing strut member 22 located between the inner layer and the outer layer (Fig. 2; para. 0057 and 0063);

However, Zhou fails to disclose the inner layer including a plurality of openings.
Marchand in the same field of endeavor teaches an expandable sheath 900 comprising an inner layer 906 and an outer layer 908, wherein the inner layer 906 is formed from a laser cut tube having a plurality of slits 920 that are substantially the same size (Fig. 26E) for the purpose of allowing the tube to radially expand and contract (Fig. 26E; col. 23 lines 23-27) [note: Figs. 26A-E have reference numbers 900-920, which is incorrectly referenced as 25A-E in the written description of Marchand].
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the inner layer in Zhou/Modified Zhou to include the plurality of slits as taught by Marchand in order to provide additional expansile characteristics to the sheath/introducer (col. 23 lines 23-27).
Zou further fails to disclose wherein the inner layer and the outer layer are fused together and are each formed from a urethane.
 Although Zhou does not explicitly disclose wherein the inner layer and the outer layer are comprised of a urethane. Zhou discloses a list of all materials that make up the elastic components of the elastomeric material used to form the outer layer and the inner layer including polyurethane (para. 0089). Additionally, para. 0062 and 0065 of Zhou discloses that the soft/elastomeric portions of the inner layer are made of a similar material. Since the reference indicates that both layers can be made from similar material it would have been obvious to one of ordinary skill in the art to obtain from this teaching that the inner and outer layers can be made from the same material in order to reduce manufacturing costs. Since it would have been obvious to form the inner and outer layers from the same material, it would be further obvious to have the inner and outer layers be formed from polyurethane since Zhou lists polyurethane as one of the elastomeric materials (para. 0089).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792. The examiner can normally be reached Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN DUBOSE/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771